Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 6-7 have been amended; Claims 1-5 and 8-14 are withdrawn from consideration as non-elected claims, claims 6-7 remain for examination, wherein claims 6 and 7 are independent claims.

Previous Rejections/Objections
Previous rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 2/10/2021.
Previous rejection of claims 6-7 under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al (JP 2001058255A with English translation, listed in IDS filed on 8/11/2020, thereafter JP’255) has been withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 2/10/2021.
Previous rejection of claims 6-7 under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al (US-PG-Pub 2015/0218676 A1, , thereafter PG’676) has been withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 2/10/2021.

However, in view of the amendments in the instant claims and newly recorded reference(s), a new ground rejection is listed as following:

Claim Rejections - 35 USC § 102

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlogl et al (US-PG-pub 2009/0220767 A1, thereafter GP’767).
Regarding claim 6, PG’767 teaches a carbon-carbon composite material comprising a carbonaceous carrier and nano-size carbon structures with porous (Abstract, Figs., examples, and claims of PG’767) and microscale voids (Fig.4 and par.[0266] of PG’767), which reads on the porous bulk carbon with micro-voids as recited in the instant claim. PG’767 specify nano-size carbon black particles in the composition (par.[0079] and cl.36, 38, 41-42 of PG’767) and PG’767 specify bonding between carbon-carbon (par.[0031] and [0210] of PG’767), which reads on the claimed nanoscale carbon particle and partially bonding as recited in the instant claim. PG’76 specify applying metals or .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG’767.
Regarding claim 7, PG’767 teaches a carbon-carbon composite material comprising a carbonaceous carrier and nano-size carbon structures with porous (Abstract, Figs., examples, and claims of PG’767) and microscale voids (Fig.4, par.[0066]-[0067] and [0266] of PG’767), which reads on the porous bulk carbon with micro-voids as recited in the instant claim. PG’767 specify nano-size carbon black particles in the composition (par.[0079] .

Response to Arguments
Applicant’s arguments to the art rejection to claims 6-7 have been considered but they are moot in view the new ground rejection as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JIE YANG/Primary Examiner, Art Unit 1734